   Case 3:18-cv-00056-DHB-BKE Document 171 Filed 12/10/20 Page 1 of 3


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      DUBLIN DIVISION


                                                           *
JEAN JOCELYN MERILIEN,                                                                                           20
                                                                                              m DEC i0 P
                                                           'k
       Plaintiff,
                                                           'k

                                                           ■k
                                                                                                 bU. U
       V.                                                                CV 318-056
                                                           k

                                                           k
ANTOINE CALDWELL, Warden,
                                                           k
Johnson State Prison, and
                                                           k
MS. GRANISON, Kitchen Manager,
                                                           k
Johnson State Prison,
                                                           k

                                                           k
       Defendants.




                                                     ORDER




       On       September              28,   2020,    this       Court        adopted   the    Report     and

Recommendation of the United States Magistrate Judge,                                         recommending

dismissal        of        Plaintiff         Jean     Jocelyn          Merilien's       claims    under     42

U.S.C.      §    1983        for        failure      to    exhaust        administrative         remedies.

Pursuant         to        the    Adoption        Order,         judgment        was    entered     against

Plaintiff and the case was closed.

       At       present.           Plaintiff         has        filed     a    motion    to    vacate     the

judgment         under           Federal      Rule    of        Civil     Procedure      60.       However,

because the motion was filed within 28 days of judgment,                                         the motion

is more properly considered a motion to amend or alter the judgment

under Rule 59(e) .                 See Mahone v.            Ray,       326 F.3d 1176,     1178 n.l       (llth

                      \N
Cir.   2003) .             [CJourts have delineated three major grounds justifying

reconsideration                  [of     a   judgment] :         (1)     an    intervening       change     in
     Case 3:18-cv-00056-DHB-BKE Document 171 Filed 12/10/20 Page 2 of 3


controlling law; (2) the availability of new evidence; and (3) the
                                                                                   n
need to correct clear error or prevent manifest injustice.                              Powell

V. Bermudez, 2020 WL 3183316, at *1 (S.D. Fla. June 15, 2020) (quoted

source omitted).      Rule 59(e) cannot, however, be used to "relitigate

old matters, raise argument or present evidence that could have been
                                                    If
raised prior to the entry of judgment.                    Michael Linet, Inc, v. Vill.

of      Wellington,     408     F.3d         757,         763   (11th      Cir .        2005).

w
    [R]econsideration of a previous order is an extraordinary remedy

to    be   employed   sparingly        in    the         interests    of   finality           and
                                                                n
conservation     of   scarce    judicial         resources.            Powell,         2020    WL

3183316, at *1 (quoted source omitted).

        In this case. Plaintiff attacks a key factual determination

underlying dismissal-that this civil action was "brought" on the

date Plaintiff signed his complaint, July 29, 2017, thirteen days

prior to the time the Office of the Commissioner had to respond to

Plaintiff's    appeal    of    the   relevant            grievance   against     Defendant

Granison.     (See Report and Recommendation, Doc. No. 162, at 14

15; Adoption Order, Doc. No. 166, at 3-4.)                          Through his motion.

Plaintiff presents a new argument regarding the date he signed the

complaint.     Plaintiff claims he has \\ new evidence // that he signed

his in forma pauperis motion on August 14, 2020, three days after

the Commissioner's deadline.                Plaintiff argues that he therefore

also must have signed the complaint on that same date, August 14,

2020.




                                             7
      Case 3:18-cv-00056-DHB-BKE Document 171 Filed 12/10/20 Page 3 of 3


        This is not new evidence.               Defendants submitted Plaintiff's

in    forma   pauperis     motion    as    an    attachment   to    their    Notice   of

Removal to this Court, which was served on Plaintiff over two years

prior to the entry of judgment in this case.                   (See Doc. No. 1-1,

at 29-32.)       Thus, Plaintiff could have and should have raised this

argument earlier.          Moreover, and most importantly, the                 date   of

signing the in forma pauperis motion does not necessarily inform

or reveal the date upon which the complaint was signed.                          It is


entirely consistent, and somewhat typical, that these documents

are     signed    and    submitted    on        different   dates    by     plaintiffs.

Accordingly, because signing the in forma pauperis motion does not

refute the finding regarding the date the complaint was signed, it

is irrelevant.          Aside from this argument. Plaintiff sets forth no

other argument or evidence warranting reconsideration.

         Upon the foregoing. Plaintiff Merilien's motion to vacate

judgment (doc. no. 168) is DENIED.

        ORDER ENTERED at Augusta, Georgia this                      day of December,

2020.




                                                  UNITED STATES DISTRICT JUDGE
